NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 15, 2006*
                             Decided January 31, 2007

                                        Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 05-4086

KEVIN J. LONG,                                Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division
      v.
                                              No. 04 C 4581
MARTIN A. VOGEL, et al.,
    Defendants-Appellees                      Joan B. Gottschall,
                                              Judge.

                                      ORDER

      Kevin Long has filed a number of federal lawsuits that have resulted in

sanctions from both the district court and this court. Most recently, Long sued two

police officers, the Bishop of the Archdiocese of Chicago, a school, a nun, and several



       *
        After an examination of the briefs and the records, we have concluded that
oral argument is unnecessary. Thus, these appeals are submitted on the briefs and
records. See Fed. R. App. P. 34(a)(2).
No. 05-4086                                                                      Page 2

others under § 1983, claiming that they violated his federal civil rights and

committed various state-law torts. During the course of the litigation, some of the

defendants moved for sanctions under Federal Rule of Civil Procedure 11 after Long

allegedly left a message on a third party’s answering machine admitting to filing the

suit to harass the defendants. Long argued that the recording had been tampered

with and asked the assigned magistrate judge to order the tape analyzed. The

magistrate judge denied this request, so Long mailed purported subpoenas to the

non-party owner of the tape and one of the defendants commanding them to produce

the tape and answering machine so that they might “undergo forensic analysis.” The

defendants responded that the subpoenas were invalid under Federal Rule of Civil

Procedure 45(a)(3) because they lacked the requisite signature by the clerk of the

court or by an officer of the court, and moved to quash them after Long refused each

of their three requests to either validate the subpoenas through the clerk’s office or

withdraw them altogether.

      During a hearing on the matter, Long admitted to the magistrate judge that

the subpoenas were invalid. The magistrate judge, characterizing the subpoenas as

an attempt by Long to circumvent the court’s ruling on his request for analysis of the

tape, fined Long $1000 and warned him that failure to pay within 30 days would

result in a recommendation to the district court that his suit be dismissed under

Federal Rule of Civil Procedure 37(b). Long did not pay, and the magistrate judge

followed through and recommended dismissal. In reviewing that recommendation
No. 05-4086                                                                      Page 3

the district court observed that this was not the first time Long had failed to follow

the court’s rules and abide by its rulings. In other cases, the court noted, Long had

repeatedly disobeyed court orders and refused to pay monetary sanctions levied

against him. The district court thus adopted the magistrate judge’s recommendation

and dismissed Long’s case with prejudice, noting that Long’s “past conduct has not

been deterred by sanctions short of dismissal.” Long appeals, arguing in case no. 05-

4086 that the court abused its discretion in dismissing his case as a sanction against

him and violated his Seventh Amendment right to a jury trial.

      We review a decision to sanction a plaintiff with dismissal for abuse of

discretion. Dotson v. Bravo, 321 F.3d 663, 666 (7th Cir. 2003). Abuse of discretion

exists only where no reasonable jurist would agree with the trial court’s sanction or

where the court’s decision strikes us as fundamentally wrong, or is clearly

unreasonable, arbitrary, or fanciful. Greviskes v. Univs. Research Ass'n, Inc., 417
F.3d 752, 758 (7th Cir. 2005). Although dismissal is a harsh sanction, and its use

should be limited, dismissal is proper where the offending party has displayed

willfulness, bad faith, or fault provided that the court first considers and explains

why lesser sanctions would be inappropriate. Maynard v. Nygren, 332 F.3d 462,

467-68 (7th Cir. 2003).

      Here, the district court determined that Long’s wilful disregard of the

magistrate judge’s discovery ruling and his attempt to circumvent that ruling by

serving subpoenas that even he admitted were invalid demonstrated a pattern of
No. 05-4086                                                                        Page 4

obstinance. Recognizing that Long had flouted lesser sanctions in the past and had

violated the same court rules more than once—even after the court levied monetary

sanctions against him—the district court reasoned that dismissing his case was the

only sanction that would deter him from engaging in similar conduct in the future,

particularly considering that he had refused to pay any of his outstanding fines.

Given the court’s thorough analysis of Long’s conduct in the present case and his

history of flouting judicial admonitions and monetary sanctions, we cannot conclude

that the district court abused its discretion by explicitly rejecting lesser sanctions in

favor of dismissing Long’s case with prejudice. As for Long’s Seventh Amendment

argument, when a court dismisses a case within the bounds of its discretion, as the

court did here, there is no constitutional violation. 3 Penny Theater Corp. v. Plitt

Theaters, Inc., 812 F.2d 337, 340 (7th Cir. 1987); see also Parklane Hosiery Co., Inc.

v. Shore, 439 U.S. 322, 336 (1979) (explaining that procedural devices like summary

judgment that have “diminished the civil jury's historic domain” are not inconsistent

with Seventh Amendment).

      Accordingly, the judgment of the district court is AFFIRMED.